 



EXHIBIT 10.1

GLENAYRE TECHNOLOGIES, INC. INCENTIVE PLAN



--------------------------------------------------------------------------------

1. Objective:

The Glenayre Technologies, Inc. Incentive Plan (the “Plan”) was created to
motivate and provide incentive to eligible employees of Glenayre Technologies,
Inc. and its wholly owned subsidiaries around the world and to maximize company
profits.



2.   Funding: The Plan may be funded to a maximum of 200% of the Target Earnings
as approved by the Board of Directors.



3.   Employee Target Bonus: Annual Base Salary X (times) Target Bonus Level at
100% of incentive pool funding.



    Example:

     Annual Base Salary is $60,000; Target Bonus Level is 10%; Target Bonus = $
6,000.

4. Individual Performance Multiplier (“Performance Multiplier”):

At the beginning of each plan year, each manager is required to establish and
set annual performance objectives for each Plan participant in support of
Glenayre’s strategy and goals. During the course of the year, each manager will
be responsible for meeting with each of his/her employees to assess progress and
to adjust objectives to ensure they continue to support the overall Company
goals.

At the end of Plan Year, each manager will assess the level of achievement for
objectives and assign a performance rating. Provided that the pool is funded and
the employees’ performance is at or above the minimum performance level, a
percentage of the bonus pool will be paid to the employees based on the actual
size of the bonus pool and the employee’s performance rating.

5. Example Payout:

Annual Base Salary is $60,000; Target Bonus Level is 10%, Targeted Bonus = $
6,000.

Assumptions for this example: The bonus pool is funded at 100%. The Individual
Performance Multiplier is 80%.

Actual Bonus: $6,000 X 100% X 80% = $4,800

 



--------------------------------------------------------------------------------



 



GLENAYRE TECHNOLOGIES, INC. INCENTIVE PLAN

DEFINITIONS



•   Annual Base Salary – Total base salary earned during the Plan year, (prior
to deductions for contributions to the 401(k) Plan, health care coverage,
flexible spending accounts, or for any other Company sponsored pre-tax or
deferred compensation plans) received by a Participant from the Company while
participating in the Plan.



•   Company — Glenayre Technologies, Inc. and its subsidiaries.



•   Eligibility Requirements—



a.   An employee must be active on December 31 during the Plan year and have
been employed for a minimum of 3 months to be eligible to participate in the
Plan.



b.   Plan bonus payments — Participants must be actively employed on the date of
payout to be eligible to receive their incentive bonus payment.



c.   Any Participant on a formal performance improvement plan at the end of any
plan period will not be eligible for a payment.



d.   Non-exempt employees are not eligible to participate in the Plan.



    Periods of paid or unpaid leave of absence in excess of 30 consecutive days
will not be considered for Plan eligibility. Annual Base Earnings will be
prorated according to the length of disability. Payment of earned Plan bonuses
will be made upon return to work from a leave of absence.



•   Participant — A regular employee of the Company who is approved by the Chief
Executive Officer or the Vice President, Human Resources to be a Participant in
the Plan. Plan participation will be prorated based on the length of time a
Participant is eligible. No employee may participate in more than one incentive
or commission plan.



•   Payment Date – Forty-five (45) days after the performance review or audit
completion by the independent auditors and Board of Directors approval of the
Company’s annual financial statements.



•   Plan – Glenayre Technologies, Inc. Incentive Plan (the “Plan”)



•   Plan Year – January 1 through December 31.



•   Target Bonus Level — The target percentage of pay that the Participant could
receive from the Plan if the bonus pool is fully funded and the Individual
Annual Performance Objectives are achieved. The Plan Level for each Participant
is recommended to and approved by the Chief Executive Officer and/or Vice
President, Human Resources. In addition, the Board of Directors approves
Executive Officer Plan Participation Levels each year.



•   Target Earnings – The earnings target for either the Division or the Company
as approved on an annual basis by the Board of Directors of the Company.



•   Termination or Amendment – While the Company intends to continue the Plan
indefinitely, it reserves the right at any time and for any reason, in its sole
and absolute discretion, to amend or terminate the Plan.

 